Citation Nr: 1002933	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 2000 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he is entitled to an initial 
evaluation for PTSD higher than the 50 percent rating granted 
in the February 2008 rating decision.  Medical evidence of 
record reflects that the appellant may be too disabled to 
work due to PTSD.  In a December 2007 VA fee-basis PTSD 
evaluation report, the examiner noted that the appellant was 
currently unemployed and had lost his job because of anger.  
The examiner opined that this unemployment was most likely 
related to his anxiety disorder, PTSD, related to his 
military service in Iraq.  A December 2007 statement from a 
friend of the appellant indicates that the Veteran was fired 
from his job on more than one occasion because of his war 
problems.  In contrast, a December 2007 VA treatment record 
indicates the appellant quit his job to go back to school.  
However, the December 2007 VA fee-basis PTSD evaluation 
report and friend's statement suggest the appellant may be 
unemployable as a result of PTSD.  Therefore, the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) has been raised.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the appellant is 
unemployable due to the disability for which an increased 
rating is sought, then whether TDIU is warranted as a result 
of that disability is part and parcel to that claim.  Id. at 
455.  The RO did not address whether the appellant's PTSD 
made him unemployable in the February 2008 rating decision or 
November 2008 statement of the case.  Therefore, the matter 
should be remanded to the RO for readjudication of the 
appellant's claim for an increased disability rating in 
excess of 50 percent for PTSD, to include the issue of TDIU, 
in accordance with the holding in Rice.

The file indicates the appellant has been treated for PTSD at 
the VA.  The VA treatment records in the file only date to 
August 2008.  Consequently, the Board requests the 
appellant's complete VA treatment records from August 2008 to 
present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA 
treatment records from August 2008 to 
present.  If no records are available, the 
claims folder must indicate this fact.

2.  Schedule the appellant for a VA 
psychiatric examination to determine the 
current severity and all manifestations of 
his service-connected PTSD.  Conduct all 
testing and evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy of 
this remand, and he or she is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should review 
the results of any testing prior to 
completion of the report and should detail 
the appellant's complaints and clinical 
findings, clinically correlating his 
complaints and findings to each diagnosed 
disorder.  The examiner should comment on 
the appellant's current level of social 
and occupational impairment due to his 
PTSD.  The examiner should also provide an 
opinion as to whether the appellant's 
service-connected PTSD disability alone 
renders him unable to obtain or retain 
gainful employment.  Please discuss the 
rationale for all opinions provided.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to an initial rating 
in excess of 50 percent for PTSD, to 
include the issue of TDIU, considering all 
the evidence.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could 
adversely affect his claims, to include denial.  See 38 
C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


